AMENDMENT TO TRANSACTION DOCUMENTS

 

This Amendment to Transaction Documents (“Amendment”) is made and entered into
on March 4, 2020 (“Amendment Date”), by and between CleanSpark, Inc., a Nevada
corporation, (“Company”), and the investor whose name appears below
(“Investor”).

Recitals

A.       On December 31, 2018, Company and Investor entered into a Purchase
Agreement (“First Agreement”) pursuant to which Investor purchased a Senior
Secured Debenture with an initial Face Value of $5,250,000.00 (“First
Debenture”), shares of Common Stock, and a Warrant.

B.       On April 17, 2019, Company and Investor entered into a Purchase
Agreement (“Second Agreement” and collectively with the First Agreement, the
“Agreements”) pursuant to which Investor purchased a Senior Secured Debenture an
initial Face Value of $10,750,000.00 (“Second Debenture” and collectively with
the First Debenture, the “Debentures”), shares of Common Stock, and a Warrant.

C.       The Debentures rank senior to all Common Stock and preferred stock, and
all existing and future indebtedness of Company. The Debentures constitute debt
instruments, and Investor is a lender and creditor of Company. Investor is and
will only be an equity security holder if and to the extent that Investor
actually converts the Debentures into Common Stock as provided in the
Debentures.

D.       Investor has at all times fully and completely complied with all of its
obligations under the Agreements and the Debentures. All Delivery Notices and
calculations provided to Company by Investor were and are fully correct and
accurate in all respects.

E.        On December 11, 2019, Company effected a reverse stock split at a
ratio one-for-ten (“Reverse Split”).

F.       As an accommodation to Company and in order to help facilitate
implementation of Company’s business plan, Investor is willing to amend the
Agreements and Debentures in accordance with the terms hereof.

G.       Certain capitalized terms used herein, but not otherwise defined
herein, have the meanings given to such terms in the Agreements and other
Transaction Documents as defined therein.

Agreement

In consideration of the premises, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Company and Investor
agree as follows:

1.       Recitals. The Recitals set forth above are incorporated into and are
made a part of this Amendment, and the parties hereto represent they are true,
accurate and correct in all respects.

  

 

 

2.       Amendments. Effective as of the Amendment Date, the following
Transaction Documents are hereby amended as follows:

A.       The first sentence of Section I.G.6.e of the Second Debenture, Floor
Price, is deleted and replaced with the following: “e. ‘Floor Price’ means $1.50
per share of Common Stock.”

B. A new Section I.G.6.k is added to the First Debenture, Floor Price, as
follows: “k. ‘Floor Price’ means $1.50 per share of Common Stock. Provided,
however, that the Floor Price will not apply following an Event of Default as
defined in the Purchase Agreement.”

C. Section V.G.h of each of the Agreements, Events of Default, is deleted and
replaced with the following: “or (h) the Closing Price of the Common Stock is
below $1.75 per share for 5 consecutive Trading Days or more.”

D. In Section I.G.6.b of the First Debenture, Conversion Price, the language
“$0.12 per share” is deleted and replaced with “the Floor Price.”

D.       Section II.D.2, Second Closing, and II.D.3, Company Option, are deleted
from the Second Agreement. Company is authorized to terminate any and all
documentation related to the Preferred Stock, including the Certificate of
Designation.

E. Section I.G.8, Conversion at Maturity, is deleted from each of the
Debentures.

F. For the avoidance of doubt, the numbers provided for above are after giving
effect to the Reverse Split. All numbers not amended hereby shall remain as
prior to giving effect to the Reverse Split as set forth in the respective
document.

3.       No Non-Public Information. Neither Company nor any other Person acting
on its behalf has provided or will provide Investor or its representatives,
agents or attorneys with any information that constitutes or might constitute
material, non-public information. Company understands and confirms that Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company, including resale of the Conversion
Shares.

4.       Acknowledgements. Company hereby represents and warrants to, and
acknowledges and agrees with Investor, that (a) the Debentures rank senior to
all Common Stock and preferred stock, and all existing and future indebtedness
of Company, (b) the Debentures constitute debt instruments, and Investor is a
lender and creditor of Company, (c) Investor is and will only be an equity
security holder if and to the extent that Investor actually converts the
Debentures into Common Stock as provided in the Debentures, (d) Investor has at
all times fully and completely complied with all of its obligations under the
Agreements, the Debentures and all other Transaction Documents between Company
and Investor, (d) all Delivery Notices and calculations provided by Investor to
Company were and are fully correct and accurate in all respects. Company hereby
absolutely, unconditionally and irrevocably waives, releases and discharges any
claim or right to assert any claim inconsistent with or contrary to any of the
foregoing.

 2 

 

 

5.       Release. Company, on behalf of itself and on behalf of each of its
predecessors, successors, parents, subsidiaries, shareholders, and affiliated
and/or related companies, and each of its respective present and former
officers, directors, shareholders, employees, representatives, business
entities, executors, administrators, conservators, assignors and assignees,
hereby knowingly and voluntarily fully and forever absolutely and irrevocably
waive, release and discharge Investor and its predecessors, successors, parents,
subsidiaries, and affiliated and/or related companies and entities, and each of
their respective present and former officers, directors, shareholders, partners,
members, employees, representatives, agents, attorneys, advisors, business
entities, executors, administrators, conservators, assignors and assignees and
all parties acting through, under or in concert with them, and each of them, in
their individual and representative capacities, from any and all claims,
charges, complaints, grievances, demands, liens, actions, suits, causes of
action, obligations, controversies, debts, costs, indemnity, attorneys' fees,
expenses, damages, judgments, orders, and liabilities of whatever kind and/or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, which have existed or may have existed, or which do exist or which
hereafter can, shall or may exist as of the date this Amendment is executed,
including without limitation any that are based upon, connected with, or
otherwise arising out of or in any way relating to the Transaction Documents.
Company expressly waives and relinquishes, to the fullest extent permitted by
law, the provisions, rights and benefits conferred by any law that would limit
the scope of the release provided above. Company acknowledges that it may
hereafter discover facts in addition to or different from those that it now
knows to be true with respect to the subject matters of the claims released
herein, and hereby stipulates and agrees that it has fully, finally, and forever
settled and released any and all such claims, whether known or unknown,
suspected or unsuspected, contingent or non-contingent, concealed or hidden,
which now exist or heretofore existed upon any theory of law or equity now
existing or coming into existence in the future, without regard to the discovery
or existence of such different or additional facts.

6.       Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Amendment fully and effectively.

7.       Ratification. Except as expressly amended by this Amendment, the
Agreements, Debentures and other Transaction Documents, which are incorporated
by reference as though set forth in full herein, are hereby ratified and
affirmed in all respects, and remain in full force and effect. Except as
expressly provided herein, the execution of this Amendment shall not operate as
a waiver of any right, power or remedy of the Investor, constitute a waiver of
any provision of any of any Transaction Document or serve to effect a novation
of the obligations under any Transaction Document. Except as expressly provided
herein, all Transaction Documents between Company and Investor shall continue in
full force and effect and nothing herein shall act as a waiver of any of the
Investor’s rights under any of the foregoing.

 3 

 

 

8.       Execution. This Amendment may be executed in two or more counterparts,
all of which when taken together will be considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format (.pdf), facsimile or electronic transmission, such
signature will create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Amendment Date.

 

Company:

 

CLEANSPARK, INC.

 

 



By:   Name:   Title  

 



 

Investor:

 

 

Investor Name

 

 

By:   Name:   Title  

 



 4 

 

